Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 15, in line 5, “piece.;” should read “piece;”;
Claim 15, in line 12, “at lease” should read “at least”; 
Claim 16, in line 2, “it top” should read “its top”;
Claim 19, in line 2, “it top” should read “its top”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  5 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
                Independent Claims 1 and 9 state “A retractable cylindrical safety marker” (line 1, respectively) and dependent Claims 8 and 13 state “shape of one of a circle, oval, square, diamond” (line 2, respectively). How can the “cylindrical safety marker” be of a shape of a “square, diamond” if it incorporates “cylindrical” in the shape of the safety marker? For examination purposes the examiner understands the “shape” in dependent Claims 5 and 13  to read only on “circle, oval” and not a “square, diamond”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipaldo (US 7,571,693 B2) in view of Adelke (US 2018/0058022 A1).  
              With respect to independent Claim 1, Tipaldo ‘693 disclose(s): A retractable cylindrical safety marker (Fig. 6) comprising: a base (1 in Fig. 6), comprising: a middle section (2 in Fig. 6)  defining an upper planar surface and two opposing edges (Fig. 6); a first end section (4 in Fig. 6) rotatably attached at an end to one of the opposing edges of the middle section (Fig. 6); and a second end section (4 in Fig. 6) rotatably attached at an end to the other of the opposing edges of the middle section (Fig. 6), wherein the base has a closed configuration when the end sections are folded near to the middle section (Fig. 1), and wherein the base has an opened configuration when the end sections are folded away from the middle section (Fig. 6), and a vertical riser (20 in Fig. 6), comprising: a lower riser having a lower end attached to the first end section and the second end section (lower riser of 20 in Fig. 6), the lower riser having a slot extending along its interior surface in the longitudinal direction (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach the lower riser having a slot.  However, this functionality is taught in Adeleke as explained below); and an upper riser positioned within the lower riser (upper riser of 20 in Fig. 6), the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach the upper riser having a tab.  However, this functionality is taught in Adeleke as explained below), wherein the risers are moveable perpendicular to a longitudinal axis of the vertical riser between a flattened configuration and an expanded configuration, wherein the risers are moveable along the longitudinal axis of the vertical riser between a retracted configuration and an extended configuration (retractable 20 in Fig. 6).
              
	Regarding Claim 1, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 1:  the lower riser having a slot extending along its interior surface in the longitudinal direction.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including the lower riser having a slot extending along its interior surface in the longitudinal direction  (30 in Fig. 3).  Utilizing a slot in the lower riser allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.
                
	Regarding Claim 1, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 1:  the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot (40 in Fig. 3).  Utilizing a tab in the upper riser allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.


With respect to Claim 3, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the lower and the upper riser is composed of a perforated material to provide airflow therethrough (air flow holes stated in column 5, lines 51-52 of Tipaldo ‘693).

With respect to Claim 4, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the upper riser includes a handle attached to its uppermost surface (21 in Fig. 6 of Tipaldo ‘693).
With respect to Claim 5, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): wherein each riser has a cross-sectional shape of one of a circle, oval, square, diamond, or combination thereof (20 in Fig. 6 of Tipaldo ‘693 and see paragraph 3 above).

With respect to Claim 6, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): at least one middle riser positioned between the lower riser and the upper riser (middle riser of 20 in Fig. 6 of Tipaldo ‘693), each of the at least one middle riser having a tab positioned on an outer surface thereof and a slot extending along its interior surface in the longitudinal direction, the tab matable with the slot of an adjacent riser and configured to permit the tab to translate along the slot, and the slot mateable with the tab of an adjacent riser and configured to permit the tab to translate along the slot (slot 30 and tab 40 in Fig. 3 of Adeleke).

With respect to Claim 7, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the lower riser includes a second slot extending along its interior surface in the longitudinal direction on a side of the lower riser opposite the slot, and the upper riser includes a second tab being mateable with the second slot and configured to permit the second tab to translate along the second slot (slot 30 and tab 40 in Fig. 1-3 of Adeleke).

With respect to Claim 8, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 1.  Tipaldo ‘693 and Adeleke further disclose(s): a slot cap positioned on an upper end of the slot and configured to prevent the tab from exiting the upper end of the slot (slot cap 50 in Fig. 3 of Adeleke).


              With respect to independent Claim 9, Tipaldo ‘693 disclose(s): A retractable cylindrical safety marker (Fig. 6) comprising: a case (1 in Fig. 6) having two side components that are positionable between an opened position and a closed position (4 in Fig. 6), each side component having a riser point of connection (50 in Fig. 6); and a vertical riser positioned within the case (20 in Fig. 6), comprising: a lower riser (lower riser of 20 in Fig. 6) having a lower end attachable to the riser point of connection on each side component of the case (Fig. 6), the lower riser having a slot extending along its interior surface in the longitudinal direction (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach the lower riser having a slot.  However, this functionality is taught in Adeleke as explained below); and an upper riser positioned within the lower riser (upper riser of 20 in Fig. 6), the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach the upper riser having a tab.  However, this functionality is taught in Adeleke as explained below), wherein the risers are moveable perpendicular to a longitudinal axis of the vertical riser between a flattened configuration when the outer case is closed and an expanded configuration when the outer case is opened, wherein the risers are moveable along the longitudinal axis of the vertical riser between a retracted configuration and an extended configuration (retractable and moveable 20 in Figs. 1 and 6).


                Regarding Claim 9, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 9:  the lower riser having a slot extending along its interior surface in the longitudinal direction.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including the lower riser having a slot extending along its interior surface in the longitudinal direction  (30 in Fig. 3).  Utilizing a slot in the lower riser allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.

                Regarding Claim 9, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 9:  the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including the upper riser having a tab positioned on an outer surface thereof, the tab being mateable with the slot and configured to permit the tab to translate along the slot (40 in Fig. 3).  Utilizing a tab in the upper riser allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.



With respect to Claim 11, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 9.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the lower and the upper riser is composed of a perforated material to provide airflow therethrough (air flow holes stated in column 5, lines 51-52 of Tipaldo ‘693).

With respect to Claim 12, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 9.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the upper riser includes a handle attached to its uppermost surface (21 in Fig. 6 of Tipaldo ‘693).

With respect to Claim 13, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 9.  Tipaldo ‘693 and Adeleke further disclose(s): wherein each riser has a cross-sectional shape of one of a circle, oval, square, diamond, or combination thereof (20 in Fig. 6 of Tipaldo ‘693 and see paragraph 3 above).

With respect to Claim 14, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 9.  Tipaldo ‘693 and Adeleke further disclose(s): at least one middle riser positioned between the lower riser and the upper riser (middle riser of 20 in Fig. 6 of Tipaldo ‘693), each of the at least one middle riser having a tab positioned on an outer surface thereof and a slot extending along its interior surface in the longitudinal direction, the tab matable with the slot of an adjacent riser and configured to permit the tab to translate along the slot, and the slot mateable with the tab of an adjacent riser and configured to permit the tab to translate along the slot (slot 30 and tab 40 in Fig. 3 of Adeleke).


              With respect to independent Claim 15, Tipaldo ‘693 disclose(s): A retractable cylindrical safety marker (Fig. 6) comprising: a lower portion comprised of a flat bottom section (2 in Fig. 6); two end pieces each end piece having a bottom with no top (4 in Fig. 6), two short sides and a long side, the short sides of the first end piece foldable at a first position about the middle piece of the base support and a second end piece foldable at a second position about the middle piece. (Fig. 1); a plurality of collapsible hollow vertical cylindrical risers compromised of at least two collapsible vertical cylindrical risers (collapsible 20 in Fig. 6) that fit within each other and are connected to each other through a series of tabs and slots to allow for vertical motion between the successive vertical cylindrical risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other where each vertical cylindrical riser having a collapsed position and an expanded position (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach risers having tabs and slots.  However, this functionality is taught in Adeleke as explained below),  a lower riser (lower riser of 20 in Fig. 6) of the at lease two collapsible hollow vertical cylindrical risers having a plurality of rotatable connections between the lower riser of the at least two collapsible hollow vertical cylindrical riser and the first and second end section of the base support (Fig. 6); and an upper riser (upper riser of 20 in Fig. 6) of the at least two collapsible hollow vertical cylindrical being extendable from the lower riser of the at least two collapsible hollow vertical cylindrical risers (Fig. 6), wherein the two ends of the base support are in an unfolded open position (Fig. 6), the at least two collapsible hollow vertical cylindrical risers are maintained in the expanded position due to the pulling force of the two ends of the base support on the lower riser of the at least two collapsible hollow vertical cylindrical risers through the connections (Fig. 6), and when the end sections of the base support are in the folded closed position, the at least two collapsible hollow vertical cylindrical risers are maintained in the collapsed position due to the pushing force of the end section of the base support on the at least two hollow vertical cylindrical risers (Fig. 1).
                Regarding Claim 15, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 15:  that fit within each other and are connected to each other through a series of tabs and slots to allow for vertical motion between the successive vertical cylindrical risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other where each vertical cylindrical riser having a collapsed position and an expanded position.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including that fit within each other and are connected to each other through a series of tabs and slots to allow for vertical motion between the successive vertical cylindrical risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other where each vertical cylindrical riser having a collapsed position and an expanded position (slots 30 and tabs 40 in Fig. 3).  Utilizing slots and tabs in the risers allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.

With respect to Claim 16, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 15.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the upper riser of the at least two vertical risers has a handle affixed to it top (21 in Fig. 6 of Tipaldo ‘693).
                
With respect to Claim 17, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 15.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the at least two of the collapsible hollow vertical cylindrical risers are designed with airflow holes (air flow holes stated in column 5, lines 51-52 of Tipaldo ‘693).
	With respect to independent Claim 18, Tipaldo ‘693 disclose(s): A retractable cylindrical safety marker (Fig. 6) comprising: a lower portion comprised of a flat bottom section (2 in Fig. 6); a first and second base support (4 in Fig. 6), the first base support foldable at a first edge of the lower portion and the second base support foldable at a second edge of the lower portion, the second edge being opposite the first edge (Fig. 1); a plurality of vertical cylindrical shaped risers comprised of at least two vertical risers that fit within each other (20 in Fig. 6), a lower riser (lower riser of 20 in Fig. 6) of at least two vertical cylindrical risers (Fig. 6), and an upper cylindrical riser (upper cylindrical riser of 20 in Fig. 6) of at least two vertical cylindrical risers being extendable from the lower riser of the at least two vertical cylindrical risers, each of said plurality of vertical cylindrical risers having a collapsed state and an expanded state, creating a volume area defined by said plurality of vertical cylindrical risers (Fig. 6); contained on the exterior surface of the upper vertical cylindrical riser are a series of tabs, contained on the exterior surface of the middle vertical cylindrical risers are a series of tabs, contained on the interior surface of the middle vertical cylindrical riser are a series of slots. The combination of the tabs on the upper vertical cylindrical riser and slots on the middle vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, contained on the interior surface of the lower vertical cylindrical riser are a series of slots, the combination of the tabs on the middle vertical cylindrical riser and slots on the lower vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other (Tipaldo ‘693  teach(es) a cylindrical retractable safety marker [Fig. 6], but do(es) not appear to teach risers having tabs and slots.  However, this functionality is taught in Adeleke as explained below), the lower vertical cylindrical riser contains a series of flexible connectors that allows for the lower vertical cylindrical riser to be affixed to the end of base supports (flexible connectors stated in column 5, lines 36-38) ; wherein the first and second ends of base supports are foldable about the plurality of vertical risers and enclose the plurality of vertical risers when the plurality of vertical risers are extended and in the collapsed state (Fig. 1).

                Regarding Claim 18, Tipalod ‘693 fail(s) to disclose the following italicized portion of Claim 18:  contained on the exterior surface of the upper vertical cylindrical riser are a series of tabs, contained on the exterior surface of the middle vertical cylindrical risers are a series of tabs, contained on the interior surface of the middle vertical cylindrical riser are a series of slots. The combination of the tabs on the upper vertical cylindrical riser and slots on the middle vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, contained on the interior surface of the lower vertical cylindrical riser are a series of slots, the combination of the tabs on the middle vertical cylindrical riser and slots on the lower vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other.
                However, Adeleke teach(es): a retractable cylindrical safety marker (Figs. 1-3) including contained on the exterior surface of the upper vertical cylindrical riser are a series of tabs, contained on the exterior surface of the middle vertical cylindrical risers are a series of tabs, contained on the interior surface of the middle vertical cylindrical riser are a series of slots. The combination of the tabs on the upper vertical cylindrical riser and slots on the middle vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, contained on the interior surface of the lower vertical cylindrical riser are a series of slots, the combination of the tabs on the middle vertical cylindrical riser and slots on the lower vertical cylindrical riser allow the pieces to be joined in a manner that allows vertical movement between the two risers, an extrusion on the slots of the vertical cylindrical risers that prohibit the successive risers from being pulled through each other (series of slots 30 and tabs 40 in Fig. 3).  Utilizing series of slots and tabs in the risers allows for increased security when extending the risers of the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693, with the teachings of Adeleke, for the purpose of allowing for increased security when extending the risers of the safety marker.


With respect to Claim 19, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 18.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the upper riser of the at least two vertical risers has a handle affixed to it top (21 in Fig. 6 of Tipaldo ‘693).
                
With respect to Claim 20, Tipaldo ‘693 and Adeleke teach(es) the safety indicator of independent Claim 18.  Tipaldo ‘693 and Adeleke further disclose(s): wherein the at least two vertical risers are designed with airflow holes (air flow holes stated in column 5, lines 51-52 of Tipaldo ‘693).


Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipaldo ‘693 and Adeleke further in view of Tipaldo (2006/0127176 A1). 

                Regarding Claim 2, Tipaldo ‘693 and Adeleke disclose(s) the safety indicator of independent Claim 1.
Tipaldo ‘693 and Adeleke fail(s) to disclose: a first handle attached to an outer end of the first end section, the outer end opposite the end attached to the middle section; and a second handle attached to an outer end of the second end section, the outer end opposite the end attached to the middle section.
However, Tipaldo ‘176 teach(es) a safety indicator (Fig. 5) including: a first handle attached to an outer end of the first end section (3 in Fig. 5), the outer end opposite the end attached to the middle section (Fig. 5); and a second handle attached to an outer end of the second end section (3 in Fig. 5), the outer end opposite the end attached to the middle section (Fig. 5).  Utilizing a first and second handle allows for increased facility in transporting the safety indicator. . 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693 and Adeleke, with the teachings of Tipaldo ‘176, for the purpose of allowing for increased facility in transporting the safety indicator.

           Regarding Claim 10, Tipaldo ‘693 and Adeleke disclose(s) the safety indicator of independent Claim 9.
Tipaldo ‘693 and Adeleke fail(s) to disclose: further comprising a first handle attached to an outer surface of the case.
However, Tipaldo ‘176 teach(es) a safety indicator (Fig. 5) including: further comprising a first handle attached to an outer surface of the case (3 in Fig. 5).  Utilizing a handle allows for increased facility in transporting the safety indicator. . 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tipaldo ‘693 and Adeleke, with the teachings of Tipaldo ‘176, for the purpose of allowing for increased facility in transporting the safety indicator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to safety markers: Quan et al. (US 5,775,253); Handy (US 9,493,919 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TC/
07 September 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861